DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                NO. 12-06-00426-CR
NO. 12-06-00427-CR
NO. 12-06-00428-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
THE STATE OF TEXAS,   §          APPEALS FROM THE
THIRD
APPELLANT
 
V.        §          JUDICIAL DISTRICT COURT OF
 
HARRISON JACK HAVENS,
APPELLEE  §          HENDERSON COUNTY, TEXAS
 


















 
 

MEMORANDUM
OPINION
PER CURIAM
            The State of Texas appeals from the
trial court’s orders granting Appellee’s motion to suppress in three separate
cause numbers.  The State has now filed a
motion to dismiss the appeals.  No
decision having been delivered by this Court, the motion is granted, and the
appeals are dismissed in accordance with Texas Rule of Appellate Procedure
42.2.
Opinion delivered April 18, 2007.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
                                                                                                            
(DO
NOT PUBLISH)